Citation Nr: 0420403	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-29 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of a left 
wrist injury.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for parotitis.


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to July 
1991, with subsequent service in the Indiana Army National 
Guard from July 1991 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2003 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, 
including service medical records.  38 C.F.R. § 3.159(c)(2).

The RO was notified by the Department of the Army in August 
2002 that the veteran's service medical records had been 
transferred to the Army National Guard in 1991.  In September 
2002, the RO requested the veteran's service medical records 
from the Adjutant General of the Military Department of 
Indiana, which sent a folder of records to the RO.  The 
records obtained from the Indiana Army National Guard appear 
to be photocopies made from microfiche cards.  Such records 
include, in addition to the records compiled during the 
veteran's National Guard service, immunization records dated 
in 1984-1990 and reports of medical examinations in June 
1983, July 1986, November 1990, and April 1991.  The 
microfiche photocopies do not contain any clinical records 
that may have been generated during the veteran's active 
service from January 1984 to July 1991.

The reviewed the records obtained by the RO from the Indiana 
Army National Guard and then, at a hearing before a Decision 
Review Officer in January 2004, testified that the records 
which he reviewed at the RO were not the same medical records 
which he had hand-carried from active duty to the National 
Guard.  It is unclear whether additional service medical 
records or copies of same exist pertinent to the veteran and 
as such further development action is indicated.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should again contact the 
Indiana Army National Guard and request 
that organization to provide all of the 
veteran's original service medical 
records or, in the alternative, all 
microfiche cards on which such records 
are stored, in the event that the 
original records are not available.  In 
making the request, the RO must comply 
with 38 C.F.R. § 3.159(c)(2), which 
provides that VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  The RO should then review the claims 
file and undertake any additional 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A and its implementing regulations, 
consistent with all governing legal 
authority.  

3.  After all indicated development and 
notification action has been completed, 
the RO should readjudicate the claims 
based on consideration of the entire 
evidence of record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.
  
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the matters the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


